DETAILED ACTION
Election/Restrictions
Claims 6-10, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over SHAMIR et al. (Pub No. US 20170068643) in view of Strutt (Patent No. US 9,460,123).
Regarding claims 1 and 11, SHAMIR teaches collecting/uploaded/(retrieved from) a plurality of images (content 117) [Para. 26; Para. 34 “the story application 112 may perform the steps of the method 400 to generate a story album based on a collection of digital images (or other multi-media content).”]; 


 Para. 35 “the story application 112 may extract metadata attributes from the digital images or other multimedia in the content 117. For example, the story application 112 may extract the GPS coordinates and timestamps from each item belonging to the user in the content 117.”; “The story application 112 may further analyze the image data of each item of content to identify people and/or fictional characters in the content. For example, using facial recognition techniques, the story application 112 may identify each member of a family and estimate each person's gender and age. Similarly, the story application 112 may use object detection to identify fictional characters, landmarks, buildings, places, events, and the like”];

selecting a template (graph) from among the one or more templates (graphs) associated with the determined theme of the story, each template from among the one or more templates including, a plurality of frames (nodes) for arranging images, and for each frame from among the plurality of frames (nodes), at least one keyword or sentence corresponding to the frame 
[Para. 36 “the story application 112 attempts to generate a one-to-one assignment of nodes (frames) to images”;
Para. 34 discloses “the story application 112 may select a graph from the graphs 116. Generally, the story application 112 may attempt to create a story for the set of images in the content 117 based on each graph 116”; “a user may select a specific story graph 116, or a theme containing several story graphs 116 related to the theme,”. 
 Abstract discloses “wherein each node comprises: (i) an attribute and (ii) a text of the respective element of the story, wherein the plurality of graph nodes are assigned based on a set of attributes of each of the plurality of images and the attribute of each node, and generating a visual depiction of the story, wherein the visual depiction comprises an ordered representation of each of the distinct images and the text of each respective element of the story”.
the graph 116 includes a plurality of nodes 201-209. Each node 201-209 may correspond to a unit (or frame) of a predefined story. For example, each node 201-209 may correspond to a comic book frame, a page of a story book, and the like. Each node 201-209 includes at least one metadata attribute 210-213.”
Para. 33 “The story album 300 may be based on a template 115 which is represented by a graph from the graphs 116. To generate the story album 300, the story application 112 may identify the images 310-314 as meeting the constraints of each node of the graph 116 (where each node is associated with a frame 301-305)”];

 for each frame (node) from among the plurality of frames (nodes) included in the selected template (graph), selecting/aligning an image from among the collected plurality of images, based on the at least one keyword or sentence corresponding to the frame and at least one of the caption information and the meta information extracted from the selected image [fig. 2, 3 and related description,  
Para. 28 “For example, a mandatory constraint for a graph node may specify that an image assigned to the node should depict at least two people [caption] and not also depict a castle. Similarly, a permissive constraint could specify a preference that an image assigned was taken in the morning [meta Information]”;
Abstract “wherein the plurality of graph nodes are assigned based on a set of attributes of each of the plurality of images and the attribute of each node, and generating a visual depiction of the story”]; and


 generating the story image by arranging the selected images in the frames, from among the plurality of frames included in the selected template, for which the selected images were selected [fig. 3 and related description;
Para. 16 “Based on a given graph, embodiments disclosed herein may use a constraint satisfaction algorithm to generate a one-to-one assignment of graph nodes to images. Once each node is assigned to an image, forming a sequence of images, embodiments disclosed herein generate a visual depiction of the story--referred to as a story album”.
Para. 28 “For example, a mandatory constraint for a graph node may specify that an image assigned to the node should depict at least two people and not also depict a castle. Similarly, a permissive constraint could specify a preference that an image assigned was taken in the morning”; Para. 36 “the story application 112 attempts to generate a one-to-one assignment of nodes (frames) to images”].  

However, SHAMIR doesn’t explicitly teach classifying the collected plurality of images based on the extracted caption information and meta information; and determining a theme/narrative of a story to be produced based on the classified images, the theme being associated with one or more templates.
Strutt teaches explicitly teach classifying the collected plurality of images based on the extracted caption information (content of the image) and meta information (time, location etc..) [Fig. 1 step 108, 110 and related description]; and determining a theme/narrative of a story to be produced based on the classified images, the theme being associated with one or more templates [Fig. 1 step 112 and related description. Col. 7 lines 6-20].

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in system of SHAMIR the ability to classify images based on caption and meta information as taught by Strutt in order to reduce processing time since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 

Regarding claim 2, SHAMIR teaches wherein the collected plurality of images includes one of images that are stored in a local storage (computer 102) included in a terminal of a user and images that are stored on a web in association with an account of a 2Application No.: 16/577,759Atty. Dkt. No.: 16634LN-000099-USsocial network service of the user [fig. 1 and related description; Para. 20 “The content 117 may be directly uploaded by a user, or may be retrieved from a remote location, such as an online file sharing platform”].  
Claim 12 is rejected for the same as claim 1 above. Furthermore, SHAMIR teaches memory storing computer-executable instructions; and one or more processors configured to execute the computer executable instructions to perform the claim functions [Para. 20, fig. 1 and related description].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SHAMIR et al. (Pub No. US 20170068643) in view of Strutt (Patent No. US 9,460,123) further in view of TAO (Pub. No. US 20150295942).
Regarding claims 3 and 13. SHAMIR teaches the meta information extracted from the image includes information about a generation time at which the image was generated and a generation location at which the image was generated [Para. the story application 112 may extract metadata attributes from the digital images or other multimedia in the content 117. For example, the story application 112 may extract the GPS coordinates and timestamps from each item belonging to the user in the content 117”].  
However, SHAMIR in view of Strutt doesn’t explicitly teach the caption information extracted from the image includes text information acquired through a machine learning-based image analysis of the image. 
TAO teaches caption information extracted from the image includes text information acquired through a machine learning-based image analysis of the image [Para. 57, 99 and related description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in system of SHAMIR in view of Strutt the ability to extract text from an image in to detect malicious information as taught by TAO in order to reduce processing time since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SHAMIR et al. (Pub No. US 20170068643) in view of Strutt .
Regarding claims 4 and 14, Strutt teaches wherein the classifying of the collected plurality of images includes classifying each collected image into a category, from among plurality of categories, based on at least two of the text information, the generation time, and the generation location extracted from the collected image, wherein each category corresponds to a theme and determining, as the theme of the story, the theme corresponding to the selected category [fig. 1 and related description, Col. 19 lines 36-46].
However, SHAMIR in view of Struth further in view of TAO doesn’t explicitly teach selecting a category based on the total numbers of images that have been classified. 
Haupt teaches selecting a category based on the total numbers of images that have been classified/grouped [Para. 18].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in system of SHAMIR in view of Strutt in view of TAO the ability to select a group based on the number of image classified in the group as taught by Haupt in order to reduce processing time since the claimed invention is 
Regarding claims 5 and 15, SHAMIR in view of Strutt further in view of TAO teaches all claim limitation as stated above. Furthermore, TAO teaches wherein for at least a first frame from among the plurality of frames included in the selected template, the selecting of an image from among the collected plurality of images includes selecting an image from3Application No.: 16/577,759 Atty. Dkt. No.: 16634LN-000099-USamong the images classified into the selected category by comparing a keyword or a sentence corresponding to the first frame to at least one keyword extracted based on text information and meta information of images classified into the selected category [Para. 57 and 99].

				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666